SOLID ELECTROLYTE INTEGRATED DEVICE, METHOD OF MANUFACTURING SOLID ELECTROLYTE INTEGRATED DEVICE, AND SOLID ELECTROLYTE ELEMENT
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 5/2/2022 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019, 10/31/2019, 3/3/2021, and 3/9/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino et al. (JP 2006-068721 A1).
Regarding claim 1, Hoshino et al. a solid electrolyte integrated device (Abstract) including a substrate with electrically insulated surfaces including a first main surface disposed on one side and a second main surface disposed on an opposite side of the first main surface (Fig. 2, element 20 discloses a support substrate which is electrically insulative.), the substrate having two through-holes, a first through-hole and a second through-hole between the first main surface and the second main surface (Fig. 2, element 21 discloses a plurality of through-holes extending between the substrate, element 20.),
 the solid electrolyte integrated device comprising: 
a first lower electrode layer, which is conductive, disposed on the first main surface so as to cover a portion of a first opening on the first main surface side of the first through- hole or to surround an edge of the portion of the first opening (Fig. 2 discloses a lower electrode, element 12, which is a positive electrode and therefore conductive, disposed on a surface of the substrate, element 20, which comprises the through-holes, element 21.); 
a first solid electrolyte layer disposed on and electrically connected to the first lower electrode layer (Fig. 2, element 11 discloses a solid electrolyte directly on top of the lower electrode, element 12.);
 a first upper electrode layer disposed on the first main surface side so as to be separated from the first lower electrode layer by the first solid electrolyte layer and electrically connected to the first solid electrolyte layer (Fig. 2, element 12, discloses another positive electrode (or upper electrode) placed on the opposite side of the solid electrolyte, element 11, which is on the same side of the substrate.); 
a second lower electrode layer, which is conductive, disposed on the first main surface so as to cover a portion of a second opening on the first main surface side of the second through-hole or to surround an edge of the portion of the second opening (Fig. 4f, element 12a disclose a lower electrode which is a positive electrode and therefore conductive, disposed on a surface of the substrate, element 30. While the through-holes are not shown in fig. 4f, paragraph 0020 discloses this second embodiment to contain the same components as the first.); 
a second solid electrolyte layer disposed on the second lower electrode layer so as to be separated from the first solid electrolyte layer and electrically connected to the second lower electrode layer (Fig. 4f, element 11 discloses a solid electrolyte directly on top of the lower electrode, element 12a.); 
and a second upper electrode layer disposed on the first main surface side so as to be separated from the second lower electrode layer by the second solid electrolyte layer and electrically connected to the second solid electrolyte layer layer (Fig. 4f, element 12b, discloses another positive electrode (or upper electrode) placed on the opposite side of the solid electrolyte, element 11, which is on the same side of the substrate.),
 wherein the first lower electrode layer and the second upper electrode layer are electrically connected to each other on the first main surface side (Fig. 4f discloses a current collector, element 32, which connects the lower electrode, element 12a, to the upper electrode, element 12b of the adjacent membrane.) and 
wherein the first upper electrode layer, the first lower electrode layer, the second upper electrode layer, and the second lower electrode layer transmit ions and/or have ion redox ability, contain a metal or a metal oxide or both of a metal and a metal oxide, and have a permeable portion (Abstract and paragraph 0002).
Regarding claim 2, Hoshino et al. teach the solid electrolyte integrated device according to claim 1, wherein the first lower electrode layer has a first region that is covered by the first solid electrolyte layer and a second region that is not covered by the first solid electrolyte layer (Fig. 4f, element 12a discloses a lower electrode layer where the top surface is covered by the electrolyte, element 11, and an opposing bottom surface that is not covered by the electrolyte.), and wherein the second region of the first lower electrode layer is electrically connected to the second upper electrode layer (Fig. 4f discloses a current collector, element 32, which connects the lower electrode, element 12a, to the upper electrode, element 12b of the adjacent membrane.).
Regarding claim 3, Hoshino et al. teach the solid electrolyte integrated device according to claim 2, wherein the portion including the second region of the first lower electrode layer is covered by the second upper electrode layer (Fig. 4f discloses a current collector, element 32, which connects the lower electrode, element 12a, to the upper electrode, element 12b of the adjacent membrane. The current collector, element 32, being a part of the electrodes 12a and 12b, is technically covering the bottom surface of the lower electrode, element 12a.).
Regarding claim 4, Hoshino et al. teach the solid electrolyte integrated device according to claim 2, wherein a portion of a side surface of the second solid electrolyte layer is covered by the second upper electrode layer (Fig. 4f).
Regarding claim 5, Hoshino et al. teach the solid electrolyte integrated device according to claim 1, wherein the first solid electrolyte layer and the second solid electrolyte layer are electrically connected in series via the first lower electrode layer and the second upper electrode layer (Fig. 4f, paragraph 0023), and wherein the second upper electrode layer extends from an upper portion of one end of the second solid electrolyte layer to an upper portion of one end of the first lower electrode layer (Fig. 4f discloses a current collector, element 32, which connects the lower electrode, element 12a, to the upper electrode, element 12b of the adjacent membrane. The current collector, element 32, being a part of the electrodes 12a and 12b, is technically covering the bottom surface of the lower electrode, element 12a.).
Regarding claim 10, Hoshino et al. teach the solid electrolyte integrated device according to claim 1, wherein the first solid electrolyte layer covers a portion of a top surface to a portion of a side surface of the first lower electrode layer and wherein the second solid electrolyte layer covers a portion of a top surface to a portion of a side surface of the second lower electrode layer (Fig. 4f, discloses element 11 covering the top and sides of the lower electrode, element 12a. This is repeated for each electrode membrane.).
Regarding claim 11, Hoshino et al. teach the solid electrolyte integrated device according to claim 10, wherein the first upper electrode layer covers a portion of a top surface to a portion of a side surface of the first solid electrolyte layer, and wherein the second upper electrode layer covers a portion of a top surface to a portion of a side surface of the second solid electrolyte layer (Fig. 4f discloses element 12b, covering the top surface of the electrolyte, and the current collector, element 32, extending from element 12b, covering the side of the electrolyte, element 11, as it extends down to the adjacent lower electrode, element 12a. This is repeated for each electrode membrane.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JP 2006-068721 A) as applied to claim 1 above, and further in view of Hasegawa et al. (JP 2008-013425 A).
Regarding claim 6, Hoshino et al. teach the solid electrolyte integrated device according to claim 1. However, they do not teach further comprising: a first additional electrode layer disposed in the first through-hole near the first opening and electrically connected to the first lower electrode layer; and a second additional electrode layer disposed in the second through-hole near the second opening, and electrically connected to the second lower electrode layer.
Hasegawa et al. teach a first thick film wiring 9a is formed on the cathode electrode 3 facing the opening 13, and the first thick film wiring 9a is pulled out from one side of the cathode electrode 3. It reaches the outer surface 4c on the drawer side via the inner wall 4a and the back surface 4b of the substrate opening 13, and the first terminal portion 5 for external connection is formed on the outer surface 4c. Further, a second thick film wiring 9b is formed on the anode electrode 2, and the second thick film wiring 9b is pulled out from one side of the anode electrode 2 in a direction opposite to the drawing direction of the first thick film wiring 9a described above (Paragraph 0025 and figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hoshino with Hasegawa in order to electrically connect with an electrode that is provided on the rear surface of a solid electrolyte.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JP 2006-068721 A).
Regarding claim 7, Hoshino et al. teach solid electrolyte integrated device according to claim 1. However, they do not teach wherein the first lower electrode layer has a third through-hole formed in a vertical direction to continue to the first through-hole of the substrate, and wherein the second lower electrode layer has a fourth through-hole formed in the vertical direction to continue to the second through-hole of the substrate.
Hoshino et al. does teach through-holes (Fig. 2, element 21) which extend from the lower electrode layer in a vertical direction into the entirety of the substrate (Fig. 2, element 20). While the through-holes are not separable, this is merely an example of making separable. MPEP 2144.04 V C: In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Regarding claim 9, Hoshino et al. teach solid electrolyte integrated device according to claim 7, wherein the first upper electrode layer has a fifth through-hole formed in the vertical direction, a normal line that is perpendicular to the first main surface and passing through the third through-hole of the first lower electrode layer passing through the fifth through-hole (Fig. 4e, element a3), and wherein the second upper electrode layer has a sixth through-hole formed in the vertical direction, a normal line that is perpendicular to the first main surface and passing through the fourth through-hole of the second lower electrode layer passing through the sixth through-hole(Fig. 4e, element a3).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino et al. (JP 2006-068721 A) as applied to claim 1 above, and further in view of Onishi et al. (US 2015/0308002 A1).

Regarding claims 12 and 13, Hoshino et al. teach the solid electrolyte integrated device according to claim 1. However, they do not teach wherein the substrate is formed of glass or is a silicon substrate.
Onishi et al. teach a reactor of the present disclosure includes a solid electrolyte having a first surface and a second surface; a plurality of first electrodes arranged on the first surface; a plurality of second electrodes arranged on the second surface; a first substrate having a plurality of first recesses on one main surface thereof (Abstract). Further, they teach wherein the substrate can be made of glass or silicon (Paragraph 0121).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hoshino with Onishi in order to improve reliability by suppressing damage of a solid electrolyte due to, for example, mechanical impact from outside.

Allowable Subject Matter
Claim 8 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the subject matter of claim 8 is not disclosed in the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729